Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 10, 16, 17, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee 8,839,772.
Lee shows a system for attaching an accessory to an archery bow, including a coupler body 40 which includes a first member 42, a second member 44, which support an accessory 60, 80; the first member includes a first riser engager 42A; the second member includes a second riser engager 44A; the archery bow has a riser 100 with an attachment portion 30; the riser engagers 42, 44, are movable between a first arrangement (figure 3) where the engagers are separated, and a second arrangement (figure 4), in which the engagers compress the riser portion 30; a fastener 46 which moves the mount to the second arrangement; the space between the engagers extends along an axis that would intersect a shooting plane of the bow (figure 1).


Claims 4-5, 7, 9, 11-15, 18, 20, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711